DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1-11, 13-16, 23, 24, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Pat. 10,807,080 B2.
	The Example number 4 in col. 15 describes a method for producing a copper-containing CHA zeolite by providing a reaction medium comprising 2 mmols of TMAda template, 0.2 grams of sodium hydroxide, 4.4 grams of water and also 2.5 grams of Banco “N” silicate.  0.25 grams of copper-exchanged zeolite Y was added to the reaction medium, and the reaction medium was stirred.  Then, the reaction medium was heated at 155 oC for a period of four days. The product was filtered off, and calcined at 580 oC/8 hours at a ramping rate of 3 oC/minute.  The final product contained a CHA structure, a BET surface area of about 650 m2/g and a SAR of about 20.  More specifically, please note that claim 12 w/in this U. S. Pat. 10,807,080 B2 generically discloses that the synthesis gel contains components in such concentrations as to make for a SiO2:Al2O3 ratio of about 28 to 105; a Na2O:Al2O3 ratio of about 7 to about 23; a SDA2O:Al2O3 ratio of about 1.5 to about 9.5 and also a OH:SiO2 ratio that about 0.6 to about 0.65 (which seem to at least overlap the Applicants’ claimed relative molar ratios for M/Si, R/Si and OH/Si set forth in the Applicants’ independent claim 1 as well as the Applicants’ dependent claim 6).
2/g (and such a description of the mesopore surface area seems to be missing the discussion of at least Example 4 set forth in col. 15 in this U. S. Pat. 10,807,080 B2), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that the same composition resulting from the same method-for-making would inevitably exhibit the same chemical and physical parameters (to include the mesopore surface areas mentioned in at least the Applicants’ independent claim 1) and such reasonable expectations are evidence of prima facie obviousness.
	Thus, the discussed portions of this U. S. Pat. 10,807,080 B2 reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 2, 3, 5, 6, 7, 8, 9, 10, 11, 13, 14, and 15.
	The difference between the Applicants’ claims and this U. S. Pat. 10,807,080 B2 is that the Applicants’ dependent claim 4 also describes the SAR of the zeolite Y as ranging from 3 to 6 (and such a description of the SAR of the zeolite Y discussed in Example 4 in U. S. Pat. 10,807,080 B2 is missing), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that the same zeolite Y would inevitably exhibit the same chemical and physical characteristics (to include the SAR mentioned in the Applicants’ dependent claim 4) and such reasonable expectations are evidence of prima facie obviousness.
The difference between the Applicants’ claims and this U. S. Pat. 10,807,080 B2 is that the Applicants’ dependent claim 16 also describes the solids content of the reaction medium (and such a description of the solids content of the reaction medium is missing in Example 4 in U. S. Pat. 10,807,080 B2), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is reasonably expected that the same prima facie obviousness.
	Further, please note that col. 12 lns. 32-57 in this U. S. Pat. 10,807,080 B2 describe what appears to be the same utility of their zeolite-based catalysts for the same SCR removal of NOx out of an exhaust gas emitted from a combustion source in an exhaust gas treatment train that also seem to include other conventional components (such as a NOx trap, a DOC, etc.), in the manner embraced in the scope of at least the Applicants’ claims 23, 28, 29, 30, 31, 32 and 33.
	Finally, please also note that col. 5 lns. 41-44 in this U. S. Pat. 10,807,080 B2 also mentions that the promoter metal is present in the catalyst in amounts that range from 0.1 to 10 weight percent (as embraced in the scope of at least the Applicants’ dependent claim 24).

Allowable Subject Matter
The Applicants’ claims 12, 17-22, and 25-27 have been allowed over this U. S. Pat. 10,807,080 B2 because the limitations described in these claims 12, 17-22 and 25-27 are not taught or suggested in this U. S. Pat. 10,807,080 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736